Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. Pub. No. US 2019/0018540 A1 [Ko].
1.  Ko discloses an electronic device [Fig. 1] comprising: a touch sensing layer [Fig. 2, 190]; a touch sensor configured to identify a touch location and output a touch signal when the touch sensing layer being touched [Fig. 1, TSE1 and TSE2]; a biometric sensor [FSE1 and FSE2] comprising a plurality of sensing blocks and configured to generate electrical signals corresponding to a biometric data [Fig. 2, FSE2]; and a driver coupled to the touch sensor and the biometric sensor [¶ 17 sensor driver circuit]; wherein the driver drives a portion of the plurality of sensing blocks according to the touch signal [id. provide the touch sensor electrodes with the ground signal during a fingerprint sensor period].
2.  Ko discloses wherein the plurality of sensing blocks are arranged along a column direction [Fig. 1 as shown generally], and the plurality of sensing blocks respectively comprise at least one row of pixels [¶ 8 where the display area includes sensing blocks]. 

15.  Ko discloses wherein at least one of the plurality of driving blocks comprises a plurality of sequentially coupled driving units [¶ 72 FSE1]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Her Pub. No. US 2015/0062465 A1 [Her].
3.  Ko is silent on wherein the sensing blocks respectively comprise a plurality of sub-sensing blocks, and the sub-sensing blocks respectively comprise a plurality of pixels.  However Her teaches sub-sensing units formed together with pixels [¶ 96].  Therefore it would have been obvious to one of . 
Allowable Subject Matter
Claims 4-7, 9-14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613.  The examiner can normally be reached on Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/Gustavo Polo/              Primary Examiner, Art Unit 2694